Exhibit 10.1

CONFIDENTIAL

RELEASE AGREEMENT

Alexza Pharmaceuticals, Inc. (“Company”) has agreed that, in return for my
signing this Release Agreement (the “Agreement”) and allowing it to become
effective as specified below, the Company will provide me with the consideration
(the “Severance Benefits”) described in its May 18, 2015 letter to me (attached
hereto as Exhibit A, subject to the conditions set forth therein, with respect
to the termination of my employment, pursuant to a position elimination
effective as of June 12, 2015, or such other date as mutually agreed upon in
writing between me and the Company (the “Separation Date”). The Company has
indicated that on, or as soon as practicable after, the Separation Date, the
Company will pay me all accrued salary, and all accrued unused PTO I may have,
to which I am entitled by law, regardless of whether I sign this Agreement. I
acknowledge and agree that I am not entitled to the Severance Benefits unless I
sign and return this Agreement and allow it to become effective.

In consideration for the Severance Benefits I am receiving under this Agreement:
(1) I agree to immediately return all property and information of the Company in
my possession or control (if I have not already done so) and to sign and return
the Termination Certification (attached hereto as Exhibit B) to confirm that I
have returned all such property and information, including, but not limited to,
all Company devices, documents, records, plans, lists, data, notes, reports,
communications, materials, equipment, other documents or property, credit cards,
entry cards, identification badges, keys, files, and any other embodiments
(e.g., notes, email, computer-recorded information) of the Company’s proprietary
or confidential information (and all reproductions thereof, in whole or in
part); (2) I agree to abide by my continuing obligations to the Company under my
Confidential Information and Invention Assignment Agreement (attached hereto as
Exhibit C) not to make any use or disclosure of confidential or proprietary
information of the Company; (3) I agree to hold in confidence the terms of this
Agreement; (4) I agree not to disparage the Company or its officers, directors,
employees, contractors, agents, affiliates, subsidiaries, predecessors, and
successors in any manner likely to be harmful to their business, business
reputation, or personal reputation; (5) I hereby release the Company and its
officers, directors, employees, contractors, shareholders, agents, affiliates,
subsidiaries, predecessors, and successors, from any and all claims,
liabilities, or obligations of every kind and nature, whether known or unknown,
arising at any time prior to or at the time I sign this Agreement. This general
release includes, but is not limited to: all federal and state constitutional,
statutory and common law claims (including but not limited to claims arising
under or based on the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”)); any claims related to my employment and termination of
my employment; and claims for breach of contract or other promise, tort,
discrimination, harassment, retaliation, fraud, misrepresentation, emotional
distress, compensation, commissions, benefits, or equity interests.

Nothing in this Agreement prevents me from filing, cooperating with, or
participating in any investigation by or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or any other government agency,
except that I agree to hereby waive my right to any monetary benefits in
connection with any such claim, charge, investigation or proceeding.



--------------------------------------------------------------------------------

In releasing claims unknown to me at present, I am waiving all rights and
benefits under the following provision of Section 1542 of the California Civil
Code, and any law or legal principle of similar effect in any jurisdiction: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (1) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Agreement; (2) I
should consult with an attorney prior to signing this Agreement; (3) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily sign it sooner); (4) I have seven (7) days following the date I sign
this Agreement to revoke the ADEA Waiver; and (5) this Agreement will not be
effective until the date (the “Effective Date”) upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this
Agreement.

I acknowledge that I have been paid all compensation owed and for all hours
worked, have received all leave and leave benefits and protections for which I
am eligible, and represent that I have not suffered any on-the-job injury for
which I have not already filed a claim.

The promises and payments in consideration of this Agreement shall not be
construed as an admission of any liability or obligation by either party to the
other party, and neither party makes any such admission.

To ensure rapid and economical resolution of any disputes which may arise under
this Agreement, I and the Company agree that any and all claims, disputes or
controversies of any nature whatsoever arising from or regarding the execution,
enforcement or breach of this Agreement shall be resolved by confidential, final
and binding arbitration conducted before a single arbitrator with JAMS, Inc.
(“JAMS”) in San Francisco, California, in accordance with JAMS’ then-applicable
arbitration rules, which can be found at http://www.jamsadr.com/rules-clauses/,
and which will be provided to me upon request. The parties acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding. The Company
will pay all JAMS fees and costs for the arbitration. Nothing in this Agreement
shall prevent either me or the Company from obtaining injunctive relief in court
to prevent irreparable harm pending the conclusion of any such arbitration.

This Agreement, including the attached exhibits, constitutes the complete and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. This Agreement is entered into without
relying on any promise or representation, written or oral, that is not expressly
stated herein, and it supersedes any other promises, warranties, representations
or agreements, including but not limited to my February 13, 2014 employment
offer letter, and my November 12, 2014 amended employment offer letter. This
Agreement may only be modified or amended by a written agreement signed by both
me and a



--------------------------------------------------------------------------------

duly authorized Company manager. If any provision of this Agreement is
determined to be unenforceable, in whole or in part, such determination will not
affect any other provision of this Agreement and the provision in question shall
be deemed modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law. This
Agreement shall be governed by the laws of the state of California without
regard to conflicts of law principles. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed a
waiver of any successive breach or rights hereunder. By signing this Agreement,
I acknowledge that I have carefully read and understand this Agreement and
voluntarily accept its terms, and that it is legally binding and by signing it I
give up certain rights.

I understand that, if I wish to accept the terms of this Agreement, then within
twenty-one (21) calendar days of my receipt of this Agreement, I must sign below
and return the original to the Company. If I fail to return the fully signed
Agreement within that timeframe, the Company’s offer contained herein will
terminate.

 

Understood and agreed:

/s/ Robert A. Lippe

20-May-15

Robert A. Lippe Date ALEXZA PHARMACEUTICALS, INC. By:

/s/ Thomas B. King

05/20/2015

Thomas B. King

President and CEO

Date



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g930105ex10_1logo.jpg]

 

May 20, 2015 Personal & Confidential

Robert A. Lippe

3868 Magnolia Drive

Palo Alto, CA 94306

Dear Rob,

As we have discussed, at the time we hired you as our Executive Vice President,
Operations and Chief Operations Officer, we were expecting to produce ADSUVE to
support the worldwide commercialization of ADASUVE, whereby we would need
someone of your caliber and expertise to lead these efforts. Recently, we made
the decision to suspend commercial production, and are effectively winding up
commercial operations in the near-term. In addition, with the turnover of the
VP, Quality, our Quality organization was recently reorganized into a different
reporting structure. Unfortunately, our current strategic path forward does not
provide a business need for the Chief Operations Officer position.

We very much appreciate your offer to remain for a period of time to allow for
coverage of various hand-off meetings and any remaining details related to
wrap-up of the ongoing projects, including production, supply chain and various
partnering activities. With this timeline in mind, we agree that your last date
of employment with Alexza will be June 12, 2015 (or such other date as we
mutually agree upon) (the “Separation Date”).

I have received approval from the Board of Directors, as recommended by the
Compensation Committee, to eliminate the Executive Vice President and Chief
Operations Officer position, and to offer to you the following severance
package, subject to your signing and returning the attached Release Agreement:

 

  •   Severance: Regular base salary through the Separation Date; and then
severance of $129,200 (equivalent to four months of base salary), paid in a lump
sum within three business days of your Separation Date (provided your signed
Release Agreement has become effective by that date). This payment will be
subject to standard deductions and withholdings.

 

  •   Stipend: Full payment of the projected monthly stipend outlined in your
amended employment letter agreement will be included as severance, as a lump sum
of $186,517, paid within three business days of your Separation Date (provided
your signed Release Agreement has become effective by that date). This payment
will be subject to standard deductions and withholdings.

 

  •   Health Premiums: Alexza will pay the cost of your health insurance
continuation premiums (medical, dental, vision) for you (and any dependents
currently in the plan) after the Separation Date for coverage through
October 31, 2015 under the federal COBRA law or applicable state law; provided
that you submit a standard COBRA election form within the period required by
law. The Company’s premium payments will cease earlier in the event that you
obtain health cover from a new employer or for some reason you become ineligible
for such coverage. After the Company’s premium payments end, you will still be
eligible to continue your COBRA coverage at your own expense for the maximum
period provided by law.

 

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043



--------------------------------------------------------------------------------

LOGO [g930105ex10_1logo.jpg]

 

Additionally, we would like to confirm the following:

 

  •   Because your termination was without cause, the requirement to repay the
second half of your $75,000 sign-on bonus is forgiven and no repayment is
required.

 

  •   Any vested stock options are subject to the standard terms and conditions,
including post-employment exercise, provided in the applicable equity award and
plan documents.

 

  •   You will not be eligible for any form of year-end bonus or any portion
thereof.

I am personally very sorry to not have the opportunity to work with you into the
future. I have enjoyed our interactions and the quality work we completed. I
appreciate the decision that you took to join our team, and I wish you the best
in your future endeavors. I very much look forward to staying in touch.

 

With very best regards,

/s/ Thomas B. King

Thomas B. King

President and CEO

Attached: Release Agreement

 

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043



--------------------------------------------------------------------------------

EXHIBIT B

Alexza Pharmaceuticals, Inc.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items belonging to Alexza Pharmaceuticals, Inc. (the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein) conceived or made by me (solely or jointly with others) covered
by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data and other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information and other
subject matter pertaining to any business of the Company or any of its clients,
consultants or licensees.

 

Date:

 

 

Robert A. Lippe



--------------------------------------------------------------------------------

EXHIBIT C

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

LOGO [g930105logo2.jpg]

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

In consideration of my employment as an employee of Alexza Pharmaceuticals, Inc.
(the “Company”), I, Robert A. Lippe (“I” or “Employee”), agree to the following:

 

1. MAINTAINING CONFIDENTIAL INFORMATION

a. Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means all information and materials that are
confidential, secret, or proprietary (whether or not technical in nature)
related to any aspect of the business of the Company. Confidential Information
includes lists of names or classes of customers or personnel, lists of suppliers
or manufacturing entities, inventions, innovations, improvements, research or
development activities and plans, test results, product specifications,
disclosures, processes, systems, methods, formulae, devices, patents, patent
applications, trademarks, intellectual properties, instruments, materials,
products, patterns, compilations, programs, techniques, sequences, designs,
specifications, computer programs, source codes, mask works, costs of
production, volume of sales, promotional methods, marketing plans, business
plans, business opportunities, marketing plans, strategies, forecasts, prices or
other financial data, financial statements, budgets, projections, representative
agreements, licenses, sub-licenses, agreements, and any and all information
concerning the teaching of sales, marketing, and operational techniques,
marketing and purchasing formulae, development of product designs,
pre-manufacturing product designs, and formats. Confidential Information
includes not only information that I have had disclosed to me or had access to
in the course of employment, but also information that I developed or learned
during the course of my employment with the Company. The term “Confidential
Information” is to be broadly defined, but shall not include any of the
foregoing items which have become publicly known and made generally available
through no wrongful act of mine or of others who were under confidentiality
obligations as to the item or items involved.

b. Company Confidential Information. I agree at all times in perpetuity to hold
all Confidential Information in confidence and to not disclose, use, copy,
publish, summarize, or remove from the premises of the Company any Confidential
Information, except (a) as necessary to carry out my assigned responsibilities
as a Company employee, and (b) after termination of my employment, only as
specifically authorized in writing by an officer of the Company. I agree to take
all reasonable measures to protect the Confidential Information of the Company
from falling into the public domain or the possession of persons other than
those persons authorized to have any such Confidential Information. Nothing in
this Agreement shall prohibit me from disclosing Confidential Information of the
Company if legally required to do so by judicial or governmental order or in a
judicial or governmental proceeding (“Required Disclosure”); provided that I
shall (i) give the Company prompt notice of such Required Disclosure prior to
disclosure; (ii) cooperate with the other party in the event that it elects to
contest such disclosure or seek a protective order with respect thereto, and/or
(iii) in any event only disclose the exact Confidential Information, or portion
thereof, specifically requested by the Required Disclosure.

c. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers and that I will not bring
onto the premises of the Company any unpublished document or any property
belonging to my former or concurrent employers unless consented to in writing by
said employers. I acknowledge and agree that I have listed on Exhibit 0 all
agreements (e.g., non-competition agreements, non-solicitation of customers
agreements, non-solicitation of employees agreements, confidentiality
agreements, inventions agreements, etc.) with a current or former employer, or
any other person or entity, that may restrict my ability to accept employment
with the Company or my ability as an employee to recruit or engage customers or
service providers on behalf of the Company, or otherwise restrict my ability to
perform my duties as an employee of the Company or any obligation I may have to
the Company.



--------------------------------------------------------------------------------

d. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. I agree that I owe
the Company and such third parties, during the term of my employment and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence, to the same extent as if it were Confidential
Information.

 

2. RETAINING AND ASSIGNING INVENTIONS AND ORIGINAL WORKS

a. Inventions And Original Works Retained By Me. I have attached hereto, as
Exhibit A, in a manner that does not violate any third party rights, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company, which belong to me, which relate to the Company’s proposed
business and products, and which are not assigned to the Company; or, if such
list is not attached, I represent that there are no such inventions.

b. Inventions And Original Works Assigned To The Company. I will promptly make
full written disclosure to the Company, I will hold in trust for the sole right
and benefit of the Company, and I hereby assign to the Company all my right,
title, and interest in and to any and all inventions, original works of
authorship, mask works, developments, improvements, designs, know-how, ideas,
information or trade secrets which I have solely or jointly conceived or
developed or reduced to practice during the period of time I am in the employ of
the Company. I hereby make all assignments necessary to accomplish the
foregoing. I further agree that if I use or disclose my own confidential
information or intellectual property in creating any inventions, original works
of authorship, mask works, developments, improvements, designs, know-how, ideas,
information or trade secrets during the period of time I am in the employ of the
Company, the Company will have and I hereby grant the Company a perpetual,
irrevocable, worldwide, royalty-free, non-exclusive, sublicensable right and
license to exploit and exercise all such confidential information and
intellectual property rights. I recognize, however, that Section 2870 of the
California Labor Code (as set forth in Exhibit B hereto) exempts from this
provision any invention as to which I can prove the following:

(i) It was developed entirely on my own time; and

(ii) No equipment, supplies, facility or trade secret of the Company was used in
its development; and

(iii) It does not relate to the business of the Company or to the Company’s
actual or demonstrably anticipated research and development; and

(iv) It does not result from any work performed by me for the Company.

I acknowledge that all original works of authorship which have been and will be
made by me (solely or jointly with others) within the scope of my employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 USCA, Section 101).

c. Obtaining Letters Patent And Copyright Registrations. I agree that my
obligation to assist the Company to obtain United States or foreign letters
patent and copyright registrations covering inventions and original works of
authorship assigned hereunder to the Company shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate for time actually spent by me at the Company’s request on such
assistance. If the Company or its designee is unable because of my mental or
physical incapacity or unavailability or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents, copyright, mask works or other registrations covering
Inventions or original works of authorship assigned to the Company or its
designee as above, then I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney in fact, to
act for and in my behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent, copyright or
other registrations thereon with the same legal force and effect as if
originally executed by me. I hereby waive and irrevocably quitclaim to the
Company or its designee any and all claims, of any nature whatsoever, which I
now or hereafter have for infringement of any and all proprietary rights
assigned to the Company or such designee.



--------------------------------------------------------------------------------

d. Moral Rights. To the extent allowed by law, Section 2(b) includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights,” “artist’s rights,” “droit moral,”
or the like (collectively “Moral Rights”). To the extent I retain any such Moral
Rights under applicable law, I hereby ratify and consent to any action that may
be taken with respect to such Moral Rights by or authorized by the Company and
agree not to assert any Moral Rights with respect thereto. I will confirm any
such ratifications, consents and agreements from time to time as requested by
the Company.

 

3. CONFLICTING EMPLOYMENT

I agree that, during the term of my employment with the Company, I will devote
full time to the business of the Company and will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of my employment nor will I engage in any other activities that
conflict with my obligations to the Company.

 

4. RETURNING COMPANY DOCUMENTS

I agree that, at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company, its successors or assigns, whether or not
confidential. In the event of the termination of my employment, I agree to sign
and deliver the “Termination Certification” attached hereto as Exhibit C.

 

5. REPRESENTATIONS

I agree to execute any proper oath or verify any proper document required to
carry out the terms of this Agreement. I represent that my performance of all
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any oral or written agreement in conflict herewith.

 

6. NON-SOLICITATION

a. Non-solicitation of Business. I agree that upon termination of my employment,
I will not use Company trade secrets to either solicit business from, or enter
into a business relationship or transaction with, any person or entity that has
or has had a business relationship with the Company (including, but not limited
to, customers) or disrupt, or attempt to disrupt, any relationship, contractual
or otherwise, between Company and any such person or entity.

b. Non-solicitation of Employees and Contractors. I agree that during my
employment by the Company and for one year thereafter I will not solicit any
employee or contractor of the Company to terminate his or her employment or
contractor status with the Company.

 

7. GENERAL PROVISIONS

a. California Law. This Agreement will be governed by the laws of the State of
California.

b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

c. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.



--------------------------------------------------------------------------------

d. Successors And Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

e. At-Will Employment. I agree that my employment relationship with the Company
is one of employment at will, meaning that either I or the Company may terminate
my employment relationship without advance notice for any reason (or for no
reason).

f. Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek extraordinary relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and in addition to and
without prejudice to any other rights or remedies that the Company may have for
a breach of this Agreement.

g. Advice of Counsel. I acknowledge that, in executing this Agreement, I have
had the opportunity to seek the advice of independent legal counsel, and I have
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.

h. Continuing Obligations. I agree that my obligations under this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that the Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

Date:

14 FEB 14

/s/ Robert A. Lippe

Robert A. Lippe / Signature



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

TITLE

 

DATE

 

IDENTIFYING NUMBER

OR BRIEF DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS, ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT C

Alexza Pharmaceuticals, Inc.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items belonging to Alexza Pharmaceuticals, Inc. (the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein) conceived or made by me (solely or jointly with others) covered
by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data and other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information and other
subject matter pertaining to any business of the Company or any of its clients,
consultants or licensees.

 

Date:

 

 

Robert A. Lippe / Signature



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF PRIOR AGREEMENTS